Case: 20-10276        Document: 00515520924             Page: 1      Date Filed: 08/10/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                 August 10, 2020
                                   No. 20-10276                                   Lyle W. Cayce
                                Conference Calendar                                    Clerk



 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Juan Asael Velazquez, formerly known as Juan Asael
 Velazquez-Benitez,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-115-1


 Before Smith, Stewart, and Higginson, Circuit Judges.
 Per Curiam:*
         The Federal Public Defender appointed to represent Juan Asael
 Velazquez has moved for leave to withdraw and has filed a brief in accordance
 with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-10276     Document: 00515520924            Page: 2   Date Filed: 08/10/2020


                                     No. 20-10276




 F.3d 229 (5th Cir. 2011). Velazquez has filed a response. We have reviewed
 counsel’s brief and the relevant portions of the record reflected therein, as
 well as Velazquez’s response. We concur with counsel’s assessment that the
 appeal presents no nonfrivolous issue for appellate review. However, the
 district court committed nonreversible error when it imposed judgment
 under 8 U.S.C. § 1326(b)(2).
        The judgment of the district court is therefore REFORMED to reflect
 a conviction and sentence under 8 U.S.C. § 1326(b)(1). See United States v.
 Mondragon-Santiago, 564 F.3d 357, 367-69 (5th Cir. 2009). Counsel’s motion
 for leave to withdraw is GRANTED, counsel is excused from further
 responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
 R. 42.2.




                                      2